IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

              CHARLIE M. GARDNER v. TONY PARKER, WARDEN

                  Direct Appeal from the Circuit Court for Davidson County
                           No. 97-D-2814    Monte Watkins, Judge



                    No. M2005-01924-CCA-R3-HC - Filed January 17, 2006


Petitioner, Charlie M. Gardner, appeals from the trial court’s summary dismissal of his petition for
writ of habeas corpus. The State has filed a motion for this Court to affirm the judgment of the trial
court pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals. Having
reviewed the record, we find that the motion has merit and grant same. Accordingly, the judgment
of the trial court is affirmed.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
         Affirmed Pursuant to Rule 20 of the Tennessee Court of Criminal Appeals

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT
W. WEDEMEYER , JJ., joined.

Charlie M. Gardner, Tiptonville, Tennessee, pro se.

Paul G. Summers, Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney General;
Victor S. (Torry) Johnson III, District Attorney General, and Roger Moore, Assistant District
Attorney General, for the appellee, the State of Tennessee.

                                    MEMORANDUM OPINION

         Following a jury trial in the Criminal Court of Davidson County, Petitioner was convicted
of first degree premeditated murder. He was sentenced to life without parole and judgment was
entered July 23, 1999. In May 2004, Petitioner filed his petition for writ of habeas corpus.

         As grounds for relief, Petitioner alleged that the facts of the case did not support a conviction
for premeditated first degree murder; that the trial court erred by not charging the jury with the lesser
included offense of facilitation of premeditated first degree murder; that the first degree murder
statute, Tennessee Code Annotated section 39-13-202, violates the provisions of Article II, section
17 of the Constitution of Tennessee; and that the punishment of life without parole was
discriminatorily imposed against him in violation of federal statutes. In his brief on appeal,
Petitioner generally frames the issues as follows:
         1. Tennessee Code Annotated section 39-13-202, regarding premeditated first degree
murder, violates Article II, section 17 of the Constitution of Tennessee because the “body” of the
statute is broader than its “title or caption.”

       2. The trial court did not have jurisdiction to impose the sentence of life without parole
without a jury approving the maximum punishment pursuant to a charge in a separate indictment.

       3. The trial court’s “fact-finding process” in imposing the “enhanced punishment” failed to
meet requirements set forth by the United States Supreme Court.

        4. The trial court erred by failing to charge the jury with lesser included offenses.

       We first note that the judgment is proper on its face. In addition, obviously, the sentence has
not expired.

        Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief. Tennessee Code Annotated section 29-21-101 et seq. codifies the applicable procedures for
seeking a writ. While there is no statutory time limit in which to file for habeas corpus relief,
Tennessee law provides very narrow grounds upon which such relief may be granted. Taylor v.
State, 995 S.W.2d 78, 83 (Tenn. 1999). A habeas corpus petition may be used only (1) to contest
void judgments which are facially invalid because the convicting court was without jurisdiction or
authority to sentence a defendant; or (2) if a petitioner’s sentence has expired. Archer v. State, 851
S.W.2d 157, 164 (Tenn. 1993).

         The trial court may dismiss a petition for writ of habeas corpus without conducting an
evidentiary hearing if the trial court finds, on the face of the petition, that the applicant is not entitled
to relief. State, ex. rel Byrd v. Bomar, 381 S.W.2d 280, 283 (Tenn. 1964); T.C.A. § 29-21-109 (2000
replc.).

        Petitioner’s contention that Tennessee Code Annotated section 39-13-202 is unconstitutional
because it violates Article II, section 17 of the Tennessee Constitution is without merit. That
constitutional provision states in part that “[n]o bill shall become a law which embraces more than
one subject, that subject to be expressed in the title.” That constitutional provision applies to
legislative bills which are introduced for adoption by the General Assembly. It is, however, well
settled that codification of legislative enactments cures all defects in the caption of a bill. State v.
Chastain, 871 S.W.2d 661, 666 (Tenn. 1994).

       The remaining issues raised by Petitioner, even if true, would render the judgment voidable
and not void. Habeas corpus relief can be granted only when a judgment is void or the sentence has
expired. Archer at 164.




                                                    -2-
        Accordingly, we conclude that the State’s motion for affirmance pursuant to Rule 20 of the
Rules of the Tennessee Court of Criminal Appeals has merit. Petitioner is not entitled to relief in
this appeal.

                                        CONCLUSION

       The judgment rendered by the trial court in this case was in a proceeding before the trial
judge without a jury, and was not a determination of guilt, and the record does not preponderate
against the findings of the trial court. No error of law requiring a reversal of the judgment is
apparent on the record. Accordingly, the judgment is affirmed pursuant to Rule 20, Rules of the
Tennessee Court of Criminal Appeals.


                                             _________________________________________
                                             THOMAS T. WOODALL, JUDGE




                                                -3-